t c memo united_states tax_court binh nguyen and nhat k nguyen petitioners v commissioner of internal revenue respondent docket no filed date jan r pierce for petitioner nhi t luu for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies of dollar_figure and dollar_figure for petitioners’ and tax years respectively the trial in this case on date was before judge diane kroupa and with the agreement of the parties the case was reassigned to senior judge joel gerber for the purpose of rendering an opinion respondent also determined accuracy-related_penalties of dollar_figure and dollar_figure under sec_6662 for and respectively after concessions the issues remaining for us to consider are whether petitioners are entitled to an amount for cost_of_goods_sold in excess of the amount respondent allowed for whether petitioners are entitled to deduct an amount for supplies in excess of the amount respondent allowed for and whether petitioners are liable for the sec_6662 accuracy-related_penalty for and or findings of fact4 petitioners resided in oregon when their petition was filed petitioners were married during and and filed joint federal_income_tax returns petitioners each operated a sole_proprietorship and schedules c profit or loss from business were attached to their returns for each business the cost of goods unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they are not entitled to the portions of the depreciation_deductions attributable to land that they claimed on schedules e supplemental income and loss for the years in issue the parties’ stipulation of facts and the exhibits are incorporated by this reference sold and deductions in question relate to mr nguyen’s hardwood floor installation business mr nguyen moved to the united_states in after completion of the ninth grade in vietnam and he began his business in mr nguyen has limited proficiency in english but he is able to negotiate the terms of flooring jobs with his customers while he cannot read english mr nguyen does enter into brief written contracts with his customers mr nguyen did not maintain an inventory of flooring materials during the years at issue he generally purchased the flooring that would be installed for each job but in some instances he would install flooring purchased by the customer in addition to flooring mr nguyen purchased supplies in connection with his business such as wood paper glue and nails he purchased these supplies using debit card checks and cash mr nguyen kept his business bank statements in the drawer of the desk in his family room he kept receipts for the business_expenses in a bag in a hallway in the basement sometime in september or date the water heater in petitioners’ home caused a flood and some of the business receipts were destroyed john e wynn of payroll professionals ltc prepared petitioners’ return petitioners provided mr wynn with the bank statements and surviving receipts so that he could prepare the return mr wynn prepared petitioners’ return during a single meeting that lasted approximately one hour the cost_of_goods_sold claimed on mr nguyen’s schedule c was dollar_figure during the initial examination respondent determined that petitioners substantiated dollar_figure of the amount claimed after review of additional documents petitioners provided including bank statements receipts and invoices respondent determined that petitioners had substantiated an additional dollar_figure for cost_of_goods_sold mr wynn also reported dollar_figure for supplies on mr nguyen’s schedule c mr wynn did not explain to petitioners the difference between items reported as cost_of_goods_sold and those reported as supplies although mr nguyen was unsure of what made up the deduction for supplies respondent allowed the amount claimed mr wynn did not return all of petitioners’ documents after the preparation of their return petitioners subpoenaed mr wynn to appear at trial but he did not petitioners’ son sent the subpoena to payroll professionals ltc via facsimile and slid a copy under the office’s door appear and there is nothing in the record establishing his credentials or experience at the end of petitioners moved into a new home where mr nguyen continued to keep hi sec_2010 bank statements in his desk drawer he also kept the business_expense receipts in a bag petitioners’ return was prepared by henrietta browning of tax solutions center llc using the information on the return as a guide no other documents or records were provided to ms browning the schedule c for mr nguyen’s business for claimed a dollar_figure deduction for supplies during the initial examination respondent determined that petitioners substantiated dollar_figure of the amount claimed after review of additional documents petitioners provided including bank statements receipts and invoices respondent determined that petitioners had substantiated dollar_figure more ms browning was not called to testify at the trial opinion respondent allowed only portions of the deductions claimed on petitioners’ returns we must decide whether petitioners have shown entitlement to deductions in excess of those respondent allowed we must also decide whether petitioners are liable for the accuracy-related_penalty deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to maintain records sufficient to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of each item for which they claim a deduction 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioners claimed a dollar_figure reduction from gross_income for the cost_of_goods_sold on mr nguyen’s schedule c attached to the return petitioners experienced a flood in in the basement of their home where the receipts for mr nguyen’s business were stored while the flood destroyed some of the business’ receipts mr nguyen testified that the return was prepared using bank statements and the receipts that were not destroyed on the basis of his initial examination respondent determined that dollar_figure of the cost_of_goods_sold had been substantiated petitioners provided bank statements receipts and invoices to respondent and upon further review no question was raised by either party regarding shifting of the burden_of_proof or going forward with the evidence thus the burden_of_proof remains on petitioners see sec_7491 respondent determined that an additional dollar_figure of the cost_of_goods_sold had been substantiated the only documentary_evidence petitioners offered into the record for was incomplete bank statements further mr nguyen failed to provide any testimony regarding specific expenditures related to flooring jobs for which deductions should be allowed but were denied by respondent petitioners have not offered evidence that would allow us to decide that they are entitled to cost_of_goods_sold in excess of the amount respondent determined was substantiated accordingly we hold that petitioners are not entitled to claim cost_of_goods_sold for in excess of the amount determined or agreed to by respondent petitioners reported dollar_figure for supplies on the return mr nguyen testified that the return was prepared using only the return as a guide the only evidence offered for was bank statements again mr nguyen did not provide any testimony regarding expenses for supplies related to flooring jobs that were paid but for which respondent disallowed deductions nor did he provide any testimony indicating that he paid expenses related to supplies in excess of the amount respondent has determined is allowable as a deduction accordingly we hold that petitioners are entitled to a deduction for supplies equal to the amount respondent determined was substantiated for sec_6662 and b and imposes an accuracy-related_penalty of on the portion of an underpayment attributable to negligence or a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs with respect to the accuracy-related_penalty the commissioner bears the burden of production sec_7491 this requires the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty 116_tc_438 once the commissioner provides sufficient information to satisfy his burden of production the burden shifts to the taxpayer to show that the penalty should not be applied id pincite see rule petitioners have failed to provide adequate_records to substantiate fully the amounts claimed for cost_of_goods_sold in petitioners experienced a flood in their home in however mr nguyen testified that the return was prepared using his complete bank statements and receipts that survived the flood he also testified that he purchased supplies for his business using cash checks and debit card those expenses paid using a debit card or checks would be reflected on the bank statements withdrawals of cash from mr nguyen’s business bank account used to purchase materials_and_supplies would be reflected on the statements the only expenses that would not have a connection to the bank statements would be cash expenditures_for supplies not derived from the business or received from customers but not deposited in the business account consequently the flood continued and supplies in by showing that petitioners lack adequate_records to substantiate fully the amounts claimed respondent has met his burden of production see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the sec_6662 penalty if the taxpayer can establish that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith sec_1_6664-4 income_tax regs whether a taxpayer acted with reasonable_cause and in good_faith is determined in each case by taking into account all relevant facts and circumstances reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith but it can in certain situations 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs in determining whether a taxpayer reasonably relied in good_faith on the advice of a professional tax adviser the taxpayer’s education sophistication and business experience will be taken into consideration sec_1_6664-4 income_tax regs further in order for reliance on a professional tax adviser to excuse the taxpayer from the sec_6662 penalty the taxpayer must prove the adviser was a competent continued cannot serve as a reason petitioners are unable to provide substantiation for all of the amounts claimed as cost_of_goods_sold for professional with sufficient expertise to justify reliance the taxpayer provided the adviser necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir mr nguyen came to the united_states in after completion of the ninth grade in vietnam although his english skills are limited mr nguyen has successfully operated his business since he provided mr wynn complete bank statements and receipts that survived the flood to prepare petitioners’ return mr nguyen relied on mr wynn’s judgment to determine which amounts were deductible for his business and testified that he trusted mr wynn nevertheless mr wynn did not appear at trial and no evidence was introduced to establish mr wynn’s credibility or experience preparing federal_income_tax returns consequently petitioners have not shown that they acted in good_faith and that there was reasonable_cause for the underpayment we hold that petitioners are liable for a sec_6662 penalty for at trial petitioners presented no evidence to show they acted in good_faith and that the underpayment for was due to reasonable_cause we accordingly hold that petitioners are also liable for the sec_6662 accuracy-related_penalty for to reflect concessions of the parties and the additional_amounts respondent determined were substantiated after the notice_of_deficiency was issued decision will be entered under rule
